IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00245-CR

                             EX PARTE JOE PENA, SR.


                            From the 20th District Court
                               Milam County, Texas
                               Trial Court No. 19,269


                            MEMORANDUM OPINION


       In a document filed with this Court on July 29, 2016, Joe Pena, Sr. complains about

the validity of his conviction in 1998 for the felony offense of aggravated sexual assault

of a child. See TEX. PENAL CODE ANN. § 22.021 (West 2011). Although Pena styles the

document as a Writ of Mandamus, it is actually an original petition for writ of habeas

corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.01 (West 2015) (“The writ of habeas

corpus is the remedy to be used when any person is restrained in his liberty.”); see also id.

art. 11.07. It is not properly served. See TEX. R. APP. P. 9.5. The Clerk of this Court is not

a party to this proceeding. See id. 52.2. Nevertheless, we use Rule 2 to set aside this

requirement and proceed to a timely disposition. See id. 2.
       As an intermediate court of appeals, we have no jurisdiction over post-conviction

writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West

2015); Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig.

proceeding); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.); see

also Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.--Waco 1999, orig. proceeding).

       Accordingly, because we have no jurisdiction, we dismiss Pena’s petition.

       Pena’s motion for leave to file his petition, which was also not served, is dismissed

as moot.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Pet dismissed
Motion dismissed
Opinion delivered and filed August 10, 2016
[OT06]




Ex parte Pena                                                                         Page 2